                                                            Case 2:17-cv-08894-JFW-JEM Document 99 Filed 07/07/20 Page 1 of 2 Page ID #:2153



                                                                   1

                                                                   2

                                                                   3

                                                                   4                                                         JS-6
                                                                   5

                                                                   6

                                                                   7
                                                                                          UNITED STATES DISTRICT COURT
                                                                   8

                                                                   9                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  10

                                                                  11
HILL, FARRER & BURRILL LLP




                                                                                                               Case No. 2:17-cv-8894-JFW (JEMx)
                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       HOWARD L. ABSELET, an individual;
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE




                                                                       and ISRAEL ABSELET, an individual,
                                      ATTORNEYS AT LAW




                                                                                                               ORDER DISMISSING CASE
                                                                  13                                           WITH PREJUDICE
                                                                                     Plaintiffs,
                                                                  14
                                                                                        vs.
                                                                  15                                           Complaint filed: 12/12/2017
                                                                       ELKWOOD ASSOCIATES, LLC, a              Trial date: Not set
                                                                  16   California limited liability company;
                                                                  17   FIELDBROOK, INC., a California
                                                                       corporation; RELIABLE
                                                                  18   PROPERTIES, a California corporation;
                                                                  19   J.P. MORGAN CHASE BANK, N.A., a
                                                                       national banking association;
                                                                  20   FEREYDOUN DAYANI, an individual;
                                                                  21   SODA PARTNERS, LLC, a California
                                                                       limited liability company; DMARC
                                                                  22   2007-CD5 GARDEN STREET, LLC, a
                                                                  23   Delaware limited liability company;
                                                                       JACK NOURAFSHAN, an individual;
                                                                  24   CITIVEST FINANCIAL SERVICES,
                                                                  25   INC., a Nevada corporation; et al.,
                                                                  26                  Defendants.
                                                                  27

                                                                  28
Case 2:17-cv-08894-JFW-JEM Document 99 Filed 07/07/20 Page 2 of 2 Page ID #:2154
